Exhibit 10.1
Non-U.S. Employee/Consultant Grant
GENOMIC HEALTH, INC.
2005 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
     You have been granted the following Option to purchase Common Stock of
GENOMIC HEALTH, INC. (the “Company”) under the Company’s 2005 Stock Incentive
Plan (the “Plan”):

     
Name of Optionee:
  «Name_of_Optionee»
 
   
Total Number of Option Shares Granted:
  «Total_Number_of_Shares»
 
   
Type of Option:
  Nonstatutory Stock Option
 
   
Exercise Price Per Share:
  $«Exercise_Price_Per_Share»
 
   
Grant Date:
  «Date_of_Grant»
 
   
Vesting Commencement Date:
  «Vesting_Commencement_Date»
 
   
Vesting Schedule:
  [This Option becomes exercisable with respect to the first 1/4th of the shares
subject to this Option when you complete 12 months of continuous service as an
Employee or a Consultant from the Vesting Commencement Date. Thereafter, this
Option becomes exercisable with respect to an additional 1/48th of the shares
subject to this Option when you complete each additional month of such service]
 
   
Expiration Date:
  «Expiration_Date» This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
term and conditions of the Plan and the Stock Option Agreement, both of which
are attached to and made a part of this document.
     By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission or
other applicable regulatory authority) and all other documents that the Company
is required to deliver to its security holders (including without limitation,
annual reports and proxy statements). You also agree that the Company may
deliver these documents by posting them on a website maintained by the Company
or by a third party under contract with the Company. If the Company posts these
documents on a website, it will notify you by e-mail.

          OPTIONEE:   Genomic Health, Inc.
 
  By:    
 
       
 
       
 
       
 
       
Optionee’s Signature
      [Name]
«Name_of_Optionee»
  Title   [Title]

Genomic Health, Inc.
Stock Incentive Plan

-1-



--------------------------------------------------------------------------------



 



Non-U.S. Employee/Consultant Grant
GENOMIC HEALTH, INC.
2005 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT

     
Tax Treatment
  This Option is intended to be a nonstatutory option, as provided in the Notice
of Stock Option Grant.
 
   
Vesting
  This Option becomes exercisable in installments, as shown in the Notice of
Stock Option Grant. This Option will in no event become exercisable for
additional shares after your service as an Employee or a Consultant has
terminated for any reason.
 
   
Term
  This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant. This Option may expire earlier if your
Service terminates, as described below.
 
   
Regular Termination
  If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined in the Plan), then this Option will expire at the close
of business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company has
discretion to determine when your Service terminates for all purposes of the
Plan and its determinations are conclusive and binding on all persons.
 
   
Death
  If your Service terminates because of death, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
 
   
Disability
  If your Service terminates because of your Total and Permanent Disability,
then this Option will expire at the close of business at Company headquarters on
the date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).
 
   
[Leaves of Absence
  For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.
 
   
 
  If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.] [Delete for Consultant options]

Genomic Health, Inc.
2005 Stock Incentive Plan

-1-



--------------------------------------------------------------------------------



 



              Restrictions on
Exercise   The Company will not permit you to exercise this Option if the
issuance of shares at that time would violate any law or regulation. The
inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of the Company stock pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Company stock as to
which such approval shall not have been obtained. However, the Company shall use
its best efforts to obtain such approval.
 
            Notice of Exercise   When you wish to exercise this Option you must
notify the Company by completing the attached “Notice of Exercise of Stock
Option” form and filing it with the Human Resources Department of the Company.
Your notice must specify how many shares you wish to purchase. Your notice must
also specify how your shares should be registered. The notice will be effective
when it is received by the Company. If someone else wants to exercise this
Option after your death, that person must prove to the Company’s satisfaction
that he or she is entitled to do so.
 
            Form of Payment   When you submit your notice of exercise, you must
include payment of the Option exercise price for the shares you are purchasing.
Payment may be made in the following form(s):
 
           
 
  •   Your personal check, a cashier’s check or a money order.    
 
           
 
  •   Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.    
 
           
 
  •   By delivery on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.< /TD>    

Genomic Health, Inc.
2005 Stock Incentive Plan

-2-



--------------------------------------------------------------------------------



 



Non-U.S. Employee/Consultant Grant

         
 
  •   By delivery on a form approved by the Committee of an irrevocable
direction to a securities broker or lender approved by the Company to pledge
Option shares as security for a loan and to deliver to the Company from the loan
proceeds an amount sufficient to pay the Option exercise price and any
withholding taxes. The directions must be given by signing a special “Notice of
Exercise” form provided by the Company.
 
       
 
  •   Any other form permitted by the Committee in its sole discretion.
 
            Notwithstanding the foregoing, payment may not be made in any form
that is unlawful, as determined by the Committee in its sole discretion.
 
        Withholding Taxes and Stock Withholding   You will not be allowed to
exercise this Option unless you make arrangements acceptable to the Company to
pay any withholding taxes that may be due as a result of the Option exercise.
These arrangements may include withholding shares of Company stock that
otherwise would be issued to you when you exercise this Option. The value of
these shares, determined as of the effective date of the Option exercise, will
be applied to the withholding taxes.
 
        Restrictions on
Resale   By signing this Agreement, you agree not to sell any Option shares at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale. This restriction will apply as long as you
are an employee, consultant or director of the Company or a subsidiary of the
Company.
 
        Transfer of Option   In general, only you can exercise this Option prior
to your death. You cannot transfer or assign this Option, other than as
designated by you by will or by the laws of descent and distribution, except as
provided below. For instance, you may not sell this Option or use it as security
for a loan. If you attempt to do any of these things, this Option will
immediately become invalid. You may in any event dispose of this Option in your
will. Regardless of any marital property settlement agreement, the Company is
not obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.
 
            However, if this Option is designated as a nonstatutory stock option
in the Notice of Stock Option Grant, then the Committee may, in its sole
discretion, allow you to transfer this Option as a gift to one or more family
members. For purposes of this Agreement, “family member” means a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.

Genomic Health, Inc.
2005 Stock Incentive Plan

-3-



--------------------------------------------------------------------------------



 



Non-U.S. Employee/Consultant Grant

     
 
  In addition, if this Option is designated as a nonstatutory stock option in
the Notice of Stock Option Grant, then the Committee may, in its sole
discretion, allow you to transfer this option to your spouse or former spouse
pursuant to a domestic relations order in settlement of marital property rights.
 
   
 
  The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.
 
   
Retention Rights
  Neither your Option nor this Agreement gives you the right to be retained by
the Company or a subsidiary of the Company in any capacity. [Except as may be
expressly provided for in your consulting agreement, t] [T]he Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.
 
   
Stockholder Rights
  You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this Option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
Option, except as described in the Plan.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this Option and the exercise price per
share may be adjusted pursuant to the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
   
Miscellaneous
  You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company has reserved the right to amend, suspend or terminate the Plan
at any time, (iii) the grant of an option does not in any way create any
contractual or other right to receive additional grants of options (or benefits
in lieu of options) at any time or in any amount and (iv) all determinations
with respect to any additional grants, including (without limitation) the times
when options will be granted, the number of shares offered, the exercise price
and the vesting schedule, will be at the sole discretion of the Company.
 
   
 
  The value of this Option shall be an extraordinary item of compensation
outside the scope of your service contract, if any, and shall not be considered
a part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, if
otherwise applicable.
 
   
 
  You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

Genomic Health, Inc.
2005 Stock Incentive Plan

-4-



--------------------------------------------------------------------------------



 



     
 
  You hereby authorize and direct the Company and any Subsidiary to disclose to
one another any information regarding your service, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as such entity deems necessary or appropriate to facilitate the administration
of the Plan.
 
   
 
  You consent to the collection, use and transfer of personal data as described
in this subsection, including transfer of such data to a country or territory
outside [___] even where the country or territory in question does not maintain
adequate data protection standards. You understand and acknowledge that the
Company and its Subsidiaries may hold certain personal information regarding you
for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company and details of all options or any other entitlements to
shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.
 
   
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Stock Option Agreement shall have the meanings assigned
to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
Genomic Health, Inc.
Stock Incentive Plan

-5-